Mr. Justice Cartwright delivered the opinion of the court: This appeal is by the New York Central Railroad Company from a judgment of the county court of Kankakee county for a county highway tax. At the September session of the county board of Kankakee county in 1921 the board levied a rate of fifty cents on the $100 valuation of taxable property for general county purposes and an additional rate of twenty-five cents for a county highway tax, in the following language: “And the sum of $68,000 as a ‘county highway tax/ for the purpose of improving, maintaining and repairing the State aid roads required to be improved, maintained and repaired by the county, and for the payment of lands, quarries, pits or other deposits of road material required by the county for such purposes.” No vote of the people authorized the levy. Counsel for appellant contends that there was no valid law authorizing the levy and it was therefore void. The act purporting to give county boards power to levy such a tax was enacted in 1921 amending sections 25 and 27 of the law in relation to counties, and the sixth paragraph of section 25 as amended is as follows: “To cause to be annually levied and collected, taxes for county purposes, including all purposes for which money may be raised by the county by taxation, not exceeding fifty cents on the $100 valuation, * * * and also in addition thereto an annual tax not to exceed twenty-five cents on the $100 valuation for the purposes of improving and maintaining the State aid roads and of paying the interest and principal of bonded indebtedness heretofore duly authorized for the construction of State aid roads in the county, unless additional taxes for said bonds and interest or improvement and maintenance have otherwise been authorized by a vote of the people of the county.” (Laws of 1921, p. 385.) The argument is that this statute is void because it discriminates between counties where additional taxes for improvement and maintenance of State aid roads have otherwise been authorized by a vote of the people of the county, and counties where such vote has not been taken under existing laws. Such provision might have been made so that a levy under this section would be useless and there would be two taxes for the same purpose. That is not discrimination but a reasonable and necessary exception. The paragraph in question applies to every county where a vote has not been taken for the same purpose, and if there has not been such a vote this law applies. The next proposition .of counsel is that the levy was for seven separate and distinct purposes and for that reason was void. Section 121 of the Revenue act as amended in 1921 is as follows: “The county board of the respective counties shall, annually, at the September session, determine the amount of all county taxes to be raised for all purposes. The aggregate amount shall not exceed the rate of fifty cents on the $i'oo valuation, except for the payment of indebtedness existing at the adoption of the present State constitution, and except for the improvement and maintenance of State aid roads and for the payment of principal and interest of bonds duly authorized for the construction of State aid roads, unless authorized by a vote of the people of the county. When for several purposes, the amount for each purpose shall be stated separately.” (Laws of 1921, p. 761.) Section 14 of the act in relation to State highways is as follows: “For the purpose of improving, maintaining and repairing the State aid roads required to be improved, maintained and repaired by the county and for the payment of lands, quarries, pits or other deposits of road material required by the county for such purpose, the county board shall have power to levy an annual tax to be known as ‘county highway tax.’ Said tax shall be in addition to the maximum of all other county taxes which the county is now or may hereafter be authorized by statute to levy upon the aggregate valuation of all taxable property within the county, and the county clerk in reducing tax levied as and when required so to do by virtue of the provisions of an act entitled, ‘An act concerning the levy and extension of taxes,’ approved May 9, 1901, in force July 1, 1901, as subsequently amended, shall not consider said ‘county highway tax’ as a part of the tax levy of the county required to be included in the aggregate of all taxes to be reduced, and no reduction of any tax levy made under the provisions of said last mentioned act and amendments thereto shall diminish any amount appropriated or levied for said ‘county highway tax.’ Said ‘county highway tax’ together with all other county taxes, shall not exceed the present constitutional limitation unless otherwise authorized by a vote of the people of the county. All moneys derived from the ‘county highway tax’ shall be placed in a separate fund to be known as the ‘county highway fund’ and shall be used for no other purpose.” (Laws of 1921, p. 793.) The provision of section 121 of the Revenue act that when a levy is for several purposes the amount for each purpose shall be stated separately applies to every levy made by the county board, but the levy made for the improvement and maintenance of the State aid roads was for a single purpose. The levy for improvement and maintenance of a highway without material for that purpose would not be complete or effective, and procuring material was included in the single purpose for which the highway tax was levied. The judgment is affirmed. Judgment affirmed